Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
The amendment with RCE was filed on 5/25/2021.
Claims 1-10 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Response to Amendment
Applicants’ arguments filed under Remarks on pages 5-9 on 5/25/2021 have been fully considered but they are not persuasive. The amended claims are still read on the references which were cited on the previous Final Office Action dated on 3/4/2021. Applicants state on pages 7-8 that “the Examiner asserts that Yu teaches the above limitations. However, applicant respectively submits that Yu neither teaches the limitations of claim 1 "the processing circuit further comprises a storage unit configured to store the first part which is before the second part," nor teaches the limitations of claim 6 "storing the first part which is before the second part by a storage unit comprised by the processing circuit," with the following reasons: In Fig. 3 and paragraph [0035], Yu discloses: … Based on the above, Yu discloses that before the first frame 126 which includes the first image section 122 of the image data 120 is displayed, the memory 110 (the storage unit) stores the second frame 128 which includes the 
 	Yu discloses storing the first part [the first frame 126 which contains a first image section 122] which is before the second part [the second frame 128 which contains a second image section 124] (Paragraph [0025] As shown in FIG. 3, the display method of this embodiment divides image data into a first image section 122 and a second image section 124 … the first image section 122 and the second image section 124 are respectively located in a first frame 126 and a second frame 128 … Finally, the first frame 126 and the second frame 128 are displayed in sequence through the source driver 104. Before displaying the first frame 126 and the second frame 128, the following frame can be stored in the memory 110 of the timing controller 102).  Also, FIG. 3 clearly shows that the first part (the first image section 122) is before the second part (the second image section 124). Therefore, Yu meets the limitations of pending claims. Please see the rejection below in detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Publication No. 2019/0333456) in view of Cho (U.S. Publication No. 2006/0158554) and further in view of Yu et al. (U.S. Publication No. 2010/0231496) (hereafter, "Yu").
Regarding claim 1, Lim teaches a display device for motion blur reduction comprising: (Para 0007, a display device and a display method, capable of improving liquid crystal blur) a liquid-crystal display panel (Para 0022, display device 10 may include a liquid crystal panel 150; FIG. 1); a driving circuit electrically coupled to the liquid-crystal display panel (Para 0023, data driving unit 130, the gate driving unit 140; FIG. 1 shows connection between driving module(element 130 & 140) and liquid-crystal display(element 150)); a backlight module configured to generate a backlight to the liquid-crystal display panel (Para 0036, backlight 180 may include a plurality of light sources 181 to emit light irradiated to the liquid crystal panel 150 (backlight); Para 0037, The backlight control unit 170 may turn on or tum off the backlight 180); and a processing circuit (Para 0023, the graphic control unit 110, the dimming control unit 160, and the timing controller 120) electrically coupled to the backlight module and the driving circuit (FIG. 1 shows that processing module is connected to the backlight module and the driving module) and configured to receive input display data (Para 0028, the graphic control unit 110 may process at least one of image data received from the outside), wherein the input FIG.2 shows a frame time between two neighboring input vertical sync signals comprises an input frame data section(D1) and an input blank section(D2)); wherein the processing circuit is configured to generate output display data (Para 0042, the timing controller 120 may output an image signal DAT) according to the input display data such that within the frame time having the same length (Para 0042, (D3+D4=D1+D2)), the output display data comprises an output frame data section for performing data transmission with (FIG.2 shows D3) and an output blank section after the output frame data section (FIG. 2 shows that D4 is after D3), and the processing circuit is configured to drive the liquid-crystal display panel through the driving circuit to generate a display frame  according to the output display data (Para 0032, timing controller 120 may generate and output timing control signals DCS and GCS to control the operating timing of the data driving unit 130 and the gate driving unit 140, when outputting the image signal to the liquid crystal panel 150); the processing circuit is further configured to turn on the backlight module after the liquid-crystal display panel finished reacting to output frame data corresponding to the output frame data section (Para 0045, dimming control unit 160 may output a backlight control signal BLU ON to tum on the backlight 180 till a scan time point of a next frame after the first time, which is specified, elapses from the time point in which the scanning duration D3 is finished. Accordingly, the backlight control unit 170 may tum on the backlight 180 after the blurring duration D5 of the liquid crystal panel 150; FIG.2 shows that backlight is on(BLU ON) after LCD panel finished reacting to the output frame data in the output frame data section(D3)).
Lim does not teach an output pixel clock higher than the input pixel clock, wherein input frame data which is corresponding to the input frame data section comprises a first part and a second part, and the processing circuit further comprises a storage unit configured to store the first part such that 
However, Cho teaches an output pixel clock higher than the input pixel clock (Para 0007, pixel clock is necessary for the display driver to generate a signal corresponding to each pixel of the display device; Para 0019, generating a video pixel clock includes increasing a frequency of an output video pixel clock to a first frequency setting when a quantity of data read from a frame buffer storing video data is greater than a reference level) for benefit of reducing the imbalance between the frame rate of input and output pixel clocks while preventing the degradation in the display quality.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the claimed invention as taught by Lim with Cho, to reduce motion blur.
The combination of Lim and Cho does not expressly teaches wherein input frame data which is corresponding to the input frame data section comprises a first part and a second part, and the processing circuit further comprises a storage unit configured to store the first part such that within the output frame data section, the output frame data is generated by outputting the first part by accessing the storage unit and directly outputting the second part.
However, Yu teaches wherein input frame data which is corresponding to the input frame data section comprises a first part and a second part (FIG.3; Para 0025, As shown in FIG. 3, the display method of this embodiment divides image data into a first image section 122 and a second image section 124; Para 0028, Step S20: divide the image data into a first image section and a second image section, wherein at least one of the pixel data rows includes a first pixel data segment and a second pixel data segment), and the processing circuit further comprises a storage unit configured to store the first part which is before the second part, such that within the output frame data section, the output frame data is generated by outputting the first part by accessing the storage unit and directly outputting FIG.3 clearly shows that the first image section 122 (the first part) is before the second image section 124 (the second part); Para 0025, the first image section 122 and the second image section 124 are respectively located in a first frame 126 and a second frame 128 … Finally, the first frame 126 and the second frame 128 are displayed in sequence through the source driver 104. Before displaying the first frame 126 and the second frame 128, the following frame can be stored in the memory 110 of the timing controller 102). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of Lim and Cho to incorporate the step/system of dividing an input frame data into a first part and a second part, storing the first part and generating the output frame data which contain a first part and a second part taught by Yu in order to reduce motion blur (Para 0008, Therefore, to provide a display method without further consuming cost and with solving the problems of the motion image flicker, motion blur and image residue is an objective that the industry requires to achieve).
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Gomez with Ackerman to obtain the invention as specified in claim 1.
Regarding claim 4, Lim in view of Cho teaches all the limitations of claim 1 above. Lim teaches wherein the processing circuit is a scaler or a timing controller (Para 0023, the timing controller 120 may be at least one hardware module).
Regarding claim 5, Lim in view of Cho teaches all the limitations of claim 1 above. Lim teaches wherein the processing circuit does not perform data transmission during the output blank section (Para 0003, a liquid crystal display… may hold the applied data for a blank duration).
Para 0007, a display device and a display method, capable of improving liquid crystal blur) a liquid crystal display panel (Para 0022, display device 10 may include a liquid crystal panel 150; FIG. 1), a driving circuit electrically coupled to the liquid-crystal display panel (Para 0023, data driving unit 130, the gate driving unit 140; FIG. 1 shows the connection between driving module (element 130 & 140) and liquid-crystal display(element 150)), a backlight module configured to generate a backlight to the liquid-crystal display panel (Para 0036, backlight 180 may include a plurality of light sources 181 to emit light irradiated to the liquid crystal panel 150 (backlight); Para 0037, The backlight control unit 170 may turn on or tum off the backlight 180) and a processing circuit (Para 0023, the graphic control unit 110, the dimming control unit 160, and the timing controller 120) electrically coupled to the backlight module and the driving circuit (FIG. 1 shows that processing module is connected to the backlight module and the driving module), the display method comprises: receiving input display data by the processing circuit (Para 0028, the graphic control unit 110 may process at least one of image data received from the outside), wherein the input display data corresponds to a frame time between two neighboring input vertical sync signals, and the frame time comprises an input frame data section for performing data transmission according to an input pixel clock and an input blank section after the input frame data section (FIG.2 shows frame time between two neighboring input vertical sync signals comprises the input frame data section(D1) and the input blank section(D2)); generating output display data according to the input display data by the processing circuit (Para 0042, the timing controller 120 may output an image signal DAT) such that within the frame time having the same length (Para 0042, (D3+D4=D1+D2)), the output display data comprises an output frame data section for performing data transmission with (FIG.2 shows D3) and an output blank section after the output frame data section (FIG. 2 shows that D4 is after D3); driving the liquid-crystal display panel through the driving circuit by the processing circuit to generate a display frame according to the Para 0032, timing controller 120 may generate and output timing control signals DCS and GCS to control the operating timing of the data driving unit 130 and the gate driving unit 140, when outputting the image signal to the liquid crystal panel 150); and turning on the backlight module by the processing circuit after the liquid-crystal display panel finished reacting to output frame data corresponding to the output frame data section (Para 0045, dimming control unit 160 may output a backlight control signal BLU ON to tum on the backlight 180 till a scan time point of a next frame after the first time, which is specified, elapses from the time point in which the scanning duration D3 is finished. Accordingly, the backlight control unit 170 may tum on the backlight 180 after the blurring duration D5 of the liquid crystal panel 150; FIG.2 shows that backlight is on (BLU ON) after LCD panel finished reacting to output frame data in output frame data section(D3)).
Lim does not teach an output pixel clock higher than the input pixel clock, wherein input frame data which is corresponding to the input frame data section comprises a first part and a second part, storing the first part by a storage unit comprised by the processing circuit; and within the output frame data section, generating the output frame data by the processing circuit by outputting the first part by accessing the storage unit and directly outputting the second part. 
However, Cho teaches an output pixel clock higher than the input pixel clock (Para 0007, pixel clock is necessary for the display driver to generate a signal corresponding to each pixel of the display device; Para 0019, generating a video pixel clock includes increasing a frequency of an output video pixel clock to a first frequency setting when a quantity of data read from a frame buffer storing video data is greater than a reference level) for benefit of reducing the imbalance between the frame rate of input and output pixel clocks while preventing the degradation in the display quality. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the claimed invention as taught by Lim with Cho, to reduce motion blur.

However, Yu teaches wherein input frame data which is corresponding to the input frame data section comprises a first part and a second part (FIG.3; Para 0025, As shown in FIG. 3, the display method of this embodiment divides image data into a first image section 122 and a second image section 124; Para 0028, Step S20: divide the image data into a first image section and a second image section, wherein at least one of the pixel data rows includes a first pixel data segment and a second pixel data segment), storing the first part which is before the second part by a storage unit comprised by the processing circuit; and within the output frame data section, generating the output frame data by the processing circuit by outputting the first part by accessing the storage unit and directly outputting the second part (FIG.3 clearly shows that the first image section 122 (the first part) is before the second image section 124 (the second part);  Para 0025, the first image section 122 and the second image section 124 are respectively located in a first frame 126 and a second frame 128 … Finally, the first frame 126 and the second frame 128 are displayed in sequence through the source driver 104. Before displaying the first frame 126 and the second frame 128, the following frame can be stored in the memory 110 of the timing controller 102).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method and device of combination of Lim and Cho to incorporate the step/system of dividing an input frame data into a first part and a second part, storing the first part and generating the output frame data which contain a first part and a second part taught by Yu in order to reduce motion blur (Para 0008, Therefore, to provide a display method without further consuming cost and with solving the problems of the motion image flicker, motion blur and image residue is an objective that the industry requires to achieve).
Regarding claim 9, Lim in view of Cho teaches all the limitations of claim 6 above. Lim teaches wherein the processing circuit is a scaler or a timing controller (Para 0023, the timing controller 120 may be at least one hardware module).
Regarding claim 10, Lim in view of Cho teaches all the limitations of claim 6 above. Lim teaches further comprising: not performing data transmission by the processing circuit during the output blank section (Para 0003, a liquid crystal display… may hold the applied data for a blank duration).

Claim 2, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Publication No. 2019/0333456) in view of Cho (U.S. Publication No. 2006/0158554) in further in view of Tanaka et al. (U.S. Publication No. 2004/0169631).
Regarding claim 2, Lim in view of Cho teaches all the limitations of claim 1 above. Lim does not teach wherein the frame time of the output display data is delayed for a predetermined time period relative to the frame time of the input display data.
However, Tanaka teaches wherein the frame time of the output display data is delayed for a predetermined time period relative to the frame time of the input display data (Para 0067, the image data are read out by the display control circuit 104 during a delay time DLT corresponding to the stored period.; FIG. 2 shows the frame time of the output display data(DOUT) is delayed relative to the frame time of the input display data(DIN)) for benefit of reducing the motion blur. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the display device of Lim as modified by Cho with the teaching of Tanaka to reduce motion blur (Para 0104, the motion blur can be efficiently reduced).

However, Tanaka teaches wherein the frame time of the output display data is between two neighboring output vertical sync signals (FIG. 2 shows L1-L4 in DOUT, which are output display data are between two neighboring vertical sync signals in CL1; Para 0067, FIG. 2 is a timing chart showing one example of inputting (storing) of image data to the memory circuit 105 and outputting (reading-out) of the image data from the memory circuit 105 using the display control circuit 104; The display control circuit 104 sequentially reads out the line data L1 L2, L3, ... stored in the memory circuit 105 in accordance with the above-mentioned horizontal clock CL1 or the timing signals similar to the horizontal clock CL1 as shown in the waveforms of the output data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the display device of Lim as modified by Cho with the teaching of Tanaka to reduce motion blur (Para 0104, the motion blur can be efficiently reduced).
Regarding claim 7, Lim in view of Cho teaches all the limitations of claim 6 above. Lim does not teach wherein the frame time of the output display data is delayed for a predetermined time period relative to the frame time of the input display data.
However, Tanaka teaches wherein the frame time of the output display data is delayed for a predetermined time period relative to the frame time of the input display data (Para 0067, the image data are read out by the display control circuit 104 during a delay time DLT corresponding to the stored period.; FIG. 2 shows the frame time of the output display data(DOUT) is delayed relative to the frame time of the input display data(DIN)) for benefit of reducing the motion blur. 
Para 0104, the motion blur can be efficiently reduced).
Regarding claim 8, Lim in view of Cho teaches all the limitations of claim 6 and 7 above. Lim in view of Cho does not teach wherein the frame time of the output display data is between two neighboring output vertical sync signals.
However, Tanaka teaches wherein the frame time of the output display data is between two neighboring output vertical sync signals (FIG. 2 shows L1-L4 in DOUT, which are output display data are between two neighboring vertical sync signals in CL1; Para 0067, FIG. 2 is a timing chart showing one example of inputting (storing) of image data to the memory circuit 105 and outputting (reading-out) of the image data from the memory circuit 105 using the display control circuit 104; The display control circuit 104 sequentially reads out the line data L1 L2, L3, ... stored in the memory circuit 105 in accordance with the above-mentioned horizontal clock CL1 or the timing signals similar to the horizontal clock CL1 as shown in the waveforms of the output data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the display device of Lim as modified by Cho with the teaching of Tanaka to reduce motion blur (Para 0104, the motion blur can be efficiently reduced).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/Examiner, Art Unit 2669   
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669